Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered September 12, 1991, convicting him of sodomy in the first degree (twelve counts), sexual abuse in the first degree (eight counts), assault in the third degree, endangering the welfare of a child (two counts), and harassment (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends, inter alia, that reversible error took place by virtue of the admission of testimony by a psychologist concerning child sex abuse syndrome. How*555ever, upon our review of the trial record, we find that it was not an improvident exercise of the trial court’s discretion to permit the People to present the psychologist’s testimony (see, De Long v County of Erie, 60 NY2d 296, 307) and further observe that the defendant was not prevented from impeaching the credibility of this expert or presenting his own (see, People v Cronin, 60 NY2d 430, 432). While the defendant has cited to certain portions of the expert’s testimony which he finds to have been unduly prejudicial and hence, improperly admitted, many of these claims of error are unpreserved for appellate review (see, CPL 470.05 [2]). To the extent any of this testimony was erroneously received, we find that it was harmless given the overwhelming evidence of the defendant’s guilt and the absence of a significant probability that the jury would have acquitted the defendant but for the error (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Santucci and Krausman, JJ., concur.